Citation Nr: 1759790	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1969 to August 1972 and from December 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the RO in Detroit, Michigan as the Veteran resides within the jurisdiction of such.

This matter was previously before the Board in November 2014 and June 2017, when it was remanded for further development.  It now returns for appellate review. 

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file within Virtual VA. 

In November 2014, the Board originally noted that the issue of entitlement to service connection for a disability manifested by hair loss, to include as due to herbicide exposure, was raised by the Veteran at the April 2013 Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although the record reflects the Appeal Management Center referred this issue to the AOJ via an August 2015 memorandum, the claim has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

The Veteran's chronic migraine disability is shown to have likely onset during active service.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for chronic migraines have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim granted herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to the existence of a present disability, the evidence of record contains probative evidence of a diagnosis a headache disability.  Specifically, the existence of a present disability is established through the Veteran's medical treatment records, a September 2010 miscellaneous neurological disorders examination report, a January 2015 VA medical opinion, and an August 2017 headache disability benefits questionnaire, all produced during the course of this appeal.  In this regard, the September 2010 examiner endorsed a diagnosis of migraine headaches, and in January 2015, the same examiner as who provided the September 2010 diagnosis, again provided an opinion related to migraine headaches, implicitly providing a diagnosis of such.  Thereafter, an August 2017 examiner diagnosed migraines, including migraine variants.  Thus, the Boards finds the evidence is adequate to establish that the Veteran has a chronic migraine disability, which meets the first requirement to establish service connection.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records does not reflect complaints of headaches, migraines, or symptoms thereof, during active service or during reserve service.  However, the Veteran reported that his headaches onset during service.  Specifically, in a July 2012 statement, the Veteran reported he experienced headaches since the injury he incurred in military service to his right eye socket, and that thereafter, he always had headaches but did not seek medical help until he was unable to treat them on his own.  In his July 2012 statement, the Veteran further reported that while his headaches did begin after his injury, he did not complain until they became very severe.  The Veteran is competent to report symptoms such headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran is service-connected for residuals, right fractured zygoma, and the Board finds that, aside from the lack of contemporaneous medical evidence, there is no reason to doubt the Veteran's credibility as to his reports of experiencing headaches during and since active service.  Therefore, the Board accepts the Veteran's competent and credible statements as evidence that he experienced headaches in service and the second element of the service connection claim, service incurrence of a disease, is established for a chronic migraine disability.

Finally, the evidence demonstrates it is at least equally likely as not that the Veteran's current migraine symptoms are related to the symptoms he experienced during his active service.  

Pursuant to the November 2014 Board remand, a January 2015 VA medical opinion was obtained, as a September 2010 examination report and opinion addressing the claim was truncated and not of record in its entirety, although such has been subsequently associated with the record.  The January 2015 VA examiner, who also provided the September 2010 opinion, provided an identical opinion to the prior opinion.  Specifically, the January 2015 VA examiner found the Veteran's mild to moderate migraine headaches, since 1985-ish as per the Veteran, were independent of, and not aggravated by military service, or trauma to the right zygoma, in view of onset of these headaches in 1985-ish as per the Veteran and there was no documentation of post trauma recurring headaches in the service medical records that were provided for review for the examination.  However, the January 2015 opinion did not account for the Veteran's July 2012 statement, in which he reported that he has always had headaches since his in-service injury but he just lived with them and did not seek medical help until they were untreatable on his own.  

Pursuant to the June 2017 Board remand, an August 2017 headaches disability benefits questionnaire was obtained.  The August 2017 examiner opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the pattern of the headaches did not fit with the well healed zygoma fracture as the post reduction post-operative x-ray showed the fracture to be in good position and the Veteran was returned to duty.  The August 2017 VA examiner also noted no chronic disability or permanent residual subject to service connection was shown by the service medical records.  The August 2017 VA examiner also found the condition claimed was less likely than not proximately due to, or the result of, the Veteran's service-connected condition as there was no evidence to support the Veteran's headaches were proximately due to, or the result of, the Veteran's service-connected residuals of fractured right zygoma or service-connected PTSD, to include associated sleep impairment, and available evidence was also silent for aggravation.  However, as with the January 2015 opinion, the August 2017 examiner did not account for the Veteran's report, including in his July 2012 statement, in which he reported that he has always had headaches since his injury but he just lived with them and did not seek medical help until they were untreatable on his own.  Furthermore, with respect to August 2017 VA examiner's opinion addressing the claim as secondary to a service-connected disability, the examiner provided a rationale based on circular reasoning, in essence stating that migraines were not secondary to a service-connected disability because there was no evidence of such.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As noted above, in a July 2012 statement, the Veteran disputed the findings of the September 2010 examiner (reiterated in January 2015 by the same VA examiner) and reported he stated to the September 2010 examiner that his headaches began to be severe enough about 1985 that he felt he should seek medical assistance.  He reported that he had always had headaches since his injury but he just tried to live with them and did not seek medical help until they were untreatable on his own.  In a February 2015 statement, the Veteran linked, in part, his headaches to his in-service head injury in Vietnam.  In April 2013 testimony, the Veteran reported his headaches onset after his fracture to the right zygoma and he assumed his headaches were due to this injury, and that slowly over the years, his headaches gradually got worse and more frequent.  As noted above, the Veteran is competent to testify as to observable symptoms such as headaches, because this symptom is capable of lay observation.  Layno, 6 Vet. App. at 469.  Additionally, in some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Board finds no reason to doubt the credibility of the Veteran's statements regarding the onset of his headache and/or migraine type symptoms.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record is in equipoise as to whether the Veteran's migraine type symptoms onset during service and continued since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  In consideration of the evidence of record, the Board finds that, with resolution of doubt in the Veteran's favor, the Veteran has chronic migraines that are attributable to his active military service.   Although he was not diagnosed with migraines during service, the Veteran has submitted credible statements and testimony that he had experienced symptoms during military service which have continued since service, and has explained why he did not seek treatment until many years later.  Additionally, as discussed above, the VA medical opinions of record are inadequate.  Given these facts, and when resolving all reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record establishes that a chronic migraine disability onset during active service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, service connection for a chronic migraine disability is warranted.


ORDER

Entitlement to service connection chronic migraines is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


